DETAILED ACTION
	Claims 1-7 and 12-25 are pending. Claims 1, 3, 4, and 25 have been amended and claims 8-11 were previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 12-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,927,260. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to compositions comprising a dichroic substance and side chain copolymer liquid crystal. The polymer of ‘260 when comprising repeating units represented by formulae (2) and (3) encompass a repeating unit (1) containing a mesogenic group and a repeating unit (2) represented by formula (2) respectively. The patented claims recite open language “comprising”, therefore the molecular weight of the repeating units, the content of repeating unit (2), and content of the dichroic substance can be in any amount which encompass that of the instant claims. Claims 7-14 of ‘260 encompass instant claims 21-24.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 12-22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Matsute et al. (JP11101964) in view of Ootsuki (U.S. 2014/0225047). Translation attached.
Matsute et al. teaches polarization element (laminate) is constituted of a polarization layer 9 (light anisotropic film) formed direct on a substrate 2 (base material). This polarization layer 9 is constituted of film formed high-molecular liquid crystal 9a and dichroic dyestuff 9b dispersed thereinto. Liquid crystal uniaxially oriented in a described direction is incorporated into the high-molecular liquid crystal 9a in its side chains. The dichroic dyestuff 9b exhibits an absorption degree which varies with a major axis and a minor axis to an incident light. The major axises of molecules of the dichroic dyestuff 9b are lined up in a described direction to match the uniaxial orientation of the high-molecular liquid crystal 9a [abstract] (claims 21, 22, and 25) wherein said dye is contained in a concentration of 3 to 15% by weight based on said polymer [claim 9] (claims 1, 3, 4, 12-14, and 25). Matsute et al. also teaches a specific example of the high-molecular liquid crystal is the following liquid crystal polymer having a side chain type used in Example 1 [0039]:

    PNG
    media_image1.png
    306
    261
    media_image1.png
    Greyscale
 [Fig. 16] which is equivalent to a side chain copolymer liquid crystalline compound of instant claims 1 and 25 having two repeating units (1) containing a mesogenic group with a molecular weight of 871.03 represented by Formula (1) of instant claim 2 when P1 is a main chain of the repeating unit, L1 is a divalent linking group, SP1 is a spacer group, M1 is a mesogenic group, and T1 is a terminal group. Matsute et al. does not teach the side chain polymer comprises a repeating unit (2) represented by Formula (2) with a molecular weight of 280 or less and a content of less than 14%.
However, Ootsuki teaches a photosensitive (side chain) polymer and phase difference film thereof [abstract] which may include any constitutional unit other than the constitutional unit represented by formula (1) and the constitutional unit represented by formula (2). As the "any other constitutional unit," a constitutional unit derived from an industrially available monomer that allows a radical polymerization reaction can be used, more specifically, a constitutional unit formed by opening a π bond that constitutes a polymerization-reactive multiple bond such as an ethylenic unsaturated double bond as included in an industrially available monomer that allows a radical polymerization reaction can be used [0070-0071] such as ethylene glycol di(meth)acrylate [0072] which is equivalent to a repeating unit (2) represented by Formula (2) of instant claims 1 and 7 when R21 is a hydrogen atom or an alkyl group having 1 carbon atom, L21 is a divalent linking group, and P21 is an acryloyl group or methacryloyl group having no mesogenic group. When ethylene glycol diacrylate is selected it has a molecular weight of 170 based on pages 40-41 of the specification (claims 1, 5, 15-17, and 25). Ootsuki also teaches a ratio of approximately 30 to approximately 0.1 mol, and preferably, approximately 10 to approximately 0.1 mol [0077] for said constitutional unit which overlaps the claimed ranges of less than 14%, specifically 2% to 7% (claims 1, 6, 18-20, and 25). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side chain polymer of Matsute et al. to include an additional repeating unit such as that of Ootsuki in order to increase polymerization through routine experimentation in the liquid crystal art.
With regard to claim 24, Matsute et al. teaches a display device is assembled using a pair of substrates 1,2. The first substrate 1 is located on an incident side, and a transparent electrode 6 is formed. The 2 substrate 2 is located on the reflective side, has a transparent electrode 11 formed thereon, and is bonded to the first substrate 1 via a predetermined gap. A liquid crystal 3 is held as an electro-optical material in a gap between the substrates 1,2 and. As a feature, a polarizing layer 9 is interposed between the 2 substrate 2 and the liquid crystal 3 [0014].
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Matsute et al. (JP11101964) in view of Ootsuki (U.S. 2014/0225047) as applied to claim 22 above, and further in view of Yoon et al. (U.S. 2013/0044286).
With regard to claim 23, Matsute in view of Ootsuki teach the above display device can further include a polarizing layer [0014] but does not teach that it is a λ/4 plate.
However, Yoon et al. teaches a circular (λ/4) polarizing plate comprising a linear polarizer and an optical film [0053] as well as a display device including the circular polarizing plate [0122] wherein the optical film includes a polymeric layer and a liquid crystal layer (light anisotropic film) [0009] such that the liquid crystal layer may include a polymerizable liquid crystal compound in a polymerized state which may refer to a state where the liquid crystal compounds are polymerized and thereby form a backbone such as a main chain or side chain of a liquid crystal polymer in the liquid crystal layer [0018]. Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matsute in view of Ootsuki to comprise a circular polarizing plate as taught by Yoon et al. through routine experimentation in the liquid crystal art.
Response to Arguments
	Due to the amendment filed September 27, 2022 of instant claims 1 and 25, the 103 rejection over Goto in view of Ootsuki, and further in view of Yoon have been withdrawn. Applicant’s arguments with regard to this rejection have been considered but are moot due to the amendment of instant claims 1 and 25. However, Ootsuki is still being used as prior art because it continues to teach repeating unit (2) as claimed and Yoon is still being used as prior art because it continues to teach the claimed λ/4 plate.
The declaration under 37 CFR 1.132 filed September 27, 2022 is sufficient to overcome the rejection of claims 1-7 and 12-25 based upon the 103 rejection over Goto in view of Ootsuki.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722